Citation Nr: 0813915	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected bronchial asthma with chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
right median nerve secondary to accidental laceration of the 
wrist.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of a shell fragment wound of the 
chest.

4.  Entitlement to a compensable disability rating for 
service-connected residual of shell fragment wound scar of 
the nose and neck.

5.  Entitlement to an effective date earlier than July 1, 
2004, for the grant of individual unemployability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
February 1967, August 1968 to September 1970, and June 1971 
to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's asthma is not manifested by FEV-1 of less 
than 40, FEV-1/FVC of less than 40; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications. 

2.  The veteran's peripheral neuropathy of the right median 
nerve is not characterized by moderate incomplete paralysis.

3.  The veteran's residuals of a shell fragment wound of the 
chest are not manifested by any observable symptoms, 
including any scar with limitation of function.

4.  The veteran's residual of shell fragment wound scar of 
the nose and neck is manifested by a superficial scar 
measuring 4 mm by 1 mm with minimal depigmentation; the scar 
is not manifested by any characteristic of disfigurement.

5.  In October 2002, the RO denied the veteran's claim for 
entitlement to individual unemployability; the veteran did 
not submit a notice of disagreement within one year of the 
notice of that decision.

6.  On July 1, 2004, VA received a claim for TDIU benefits.

7.  In December 2004, the RO granted entitlement to TDIU 
benefits, effective July 1, 2004.

8.  There was no claim, formal or informal, for TDIU benefits 
filed after October 28, 2002, and before July 1, 2004.

9.  During the one-year period preceding July 1, 2004, there 
is no medical evidence to establish that the veteran's 
service-connected disabilities prevented him from a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for bronchial asthma with COPD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right median nerve 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.124a, Diagnostic Code 8515 (2007).

3.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the chest have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).

4.  The criteria for a compensable rating for residual of 
shell fragment wound scar of the nose and neck have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2007).

5.  The criteria for an effective date earlier than July 1, 
2004, for the award of TDIU benefits are not met.  38 
U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 
3.341, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Bronchial asthma with COPD

The veteran's asthma is currently assigned a 60 percent 
disability rating pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  Under those criteria, a 60 percent evaluation 
requires FEV-1 of 40-55 percent predicted; or, FEV-1/FVC of 
40-55 percent; or, at least monthly visits to a physician for 
required care of exacerbations; or, intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for 
bronchial asthma with an FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence does not show that a 
rating in excess of 60 percent is warranted.  Results of 
pulmonary function testing performed in conjunction with the 
September 2004 VA examination did not meet the criteria for a 
100 percent rating.  The pulmonary function test results were 
FEV-1 of 45 percent predicted and FEV-1/FVC of 47 percent, 
which do not satisfy the criteria for 100 percent, which 
require FEV-1 of less than 40 percent predicted; or, FEV-
1/FVC of less than 40 percent.  In addition, although the 
record shows that the veteran's asthma requires daily drug 
therapy, including theophylline, flunisolide inhaler, 
salmeterol inhaler, and albuterol inhaler, there is no 
evidence his daily therapy includes any systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Furthermore, the medical records do show that 
the veteran received frequent treatment for this asthma; 
however, more than one attack per week with episodes of 
respiratory failure has not been shown.  Therefore, a higher 
disability rating for the veteran's bronchial asthma with 
COPD is not warranted.

B.  Peripheral neuropathy of the right median nerve

The veteran's service-connected peripheral neuropathy of the 
right median nerve is currently assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  For diseases of the peripheral nerves, disability 
ratings are based on whether there is complete or incomplete 
paralysis of the particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete 
paralysis of the median nerve produces inclination of the 
hand to the ulnar side with the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, and the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and 
index and middle fingers that remain extended; inability to 
flex the distal phalanx of the thumb with defective 
opposition and abduction of the thumb at right angles to the 
palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent 
disability rating is warranted for the major upper extremity 
for mild incomplete paralysis of the median nerve, a 30 
percent disability rating is warranted for the major upper 
extremity for moderate incomplete paralysis of the median 
nerve, a 50 percent disability rating is warranted for the 
major upper extremity for severe incomplete paralysis of the 
median nerve, and a 70 percent disability rating is warranted 
for the major upper extremity for complete paralysis of the 
median nerve.  Because the veteran is right-hand dominant, 
his disorder is rated as impairment of the major upper 
extremity.  38 C.F.R. § 4.69.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence does not show that a 
rating in excess of 10 percent is warranted.  During the 
September 2004 VA examination, the veteran complained of 
occasionally dropping things, but was able to make a full 
fist.  Physical examination of the right hand showed that 
thumb and fingertip mobility was well preserved.  Fists were 
complete bilaterally and grip strength was 4 out of 5 on the 
right.  He did have some atrophy on the right thenar eminence 
and there was positive tinnel sign at the right wrist.  
Neurological examination revealed deep tendon reflexes to be 
intact.  The Board finds that the medical evidence does not 
demonstrate incomplete paralysis that is moderate in 
severity.  Accordingly, a disability rating in excess of 10 
percent is not warranted for the veteran's peripheral 
neuropathy of the right median nerve.

The Board also considered Diagnostic Code 5215 as the VA 
examination revealed some limitation of motion of the 
veteran's right wrist.  However, the medical evidence does 
not support additional disability rating under this code as 
the veteran's dorsiflexion was limited to 20 degrees and 
palmar flexion was 40 degrees.  In order to warrant a 
compensable rating under Diagnostic Code 5215, dorsiflexion 
must be less than 15 degrees or palmar flexion limited in 
line with the forearm.  Therefore, a higher rating under this 
code is likewise not warranted.  

C.  Residuals of a shell fragment wound of the chest

The veteran's service connected scar disability was rated as 
noncompensable under Diagnostic Code 7805.  Under the 
Diagnostic Code 7805, scars may be evaluated on the basis of 
any related limitation of function of the body part that they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Based on the findings of record, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the veteran's service-connected 
scar of the chest under Diagnostic Code 7805 as the veteran's 
scar does not limit the function of any body parts.  During 
the September 2004 VA medical examination, the veteran 
reported that the scar on the chest healed and he had no 
local pain at the site of the fragmentary wounds.  The 
examiner stated that he could not find any scar in the 
abdomen representing a penetrating missile or fragment 
injury.  As there is no evidence of a scar or any residual 
from a shell fragment wound, a higher disability rating is 
not warranted under this code or any other code regarding 
scars.  

D.  Residual of shell fragment wound scar of the nose and 
neck

The service-connected residuals of shell fragment wound scar 
of the nose and neck are evaluated as noncompensable under 
Diagnostic Code 7800.  38 C.F.R. § 4.118.  Diagnostic Code 
7800, pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disability of the skin of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
requires disability of the skin of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is provided when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  Id.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:  Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Following a careful review of the record, the Board finds 
that a compensable rating is not warranted.  During the 
September 2004 VA medical examination, the veteran reported 
that he had no local pain at the site of the fragmentary 
wounds and denied having epistaxis or problems with nasal 
septal deviation.  No nasal surgery was ever performed.  
Physical examination revealed a very superficial scar 
measuring 4 mm by 1 mm lying obliquely on the bridge of the 
nose that was minimally depigmented with no signs of 
instability.  The scar was not raised or depressed and there 
was no tissue loss.  The examiner noted that the scar was not 
grossly disfiguring and was rather difficult to see at first 
glance.  As the facial scar is not disfiguring and there is 
no evidence of any other residual from the facial shell 
fragment wound, a higher disability rating is not warranted.  

E.  Conclusion

For the reasons stated above, the preponderance of the 
evidence is against a higher rating higher for the veteran's 
bronchial asthma with COPD, peripheral neuropathy of the 
right median nerve secondary to accidental laceration of the 
wrist, residuals of a shell fragment wound of the chest, and 
residual of shell fragment wound scar of the nose and neck.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's bronchial asthma with COPD, 
peripheral neuropathy of the right median nerve secondary to 
accidental laceration of the wrist, residuals of a shell 
fragment wound of the chest, or residual of shell fragment 
wound scar of the nose and neck should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
these claims supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.


Earlier effective date

A December 2004 rating decision awarded TDIU, effective July 
1, 2004.  The veteran claims he is entitled to an earlier 
effective date for this grant of TDIU.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, such impairment 
must be due to service-connected disabilities.

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

The procedural history in this case shows that the veteran's 
initial claim of entitlement to TDIU was received by VA on 
August 19, 2002.  The claim was considered and denied by the 
RO in October 2002.  Notice of that decision and his 
appellate rights was sent to the veteran that same month; he 
did not appeal this decision.  The veteran submitted an 
application for increased compensation based on 
unemployability on July 1, 2004.  In December 2004, the RO 
granted TDIU and assigned an effective date of July 1, 2004.  
In March 2005, the veteran disagreed with the effective date 
assigned for the grant of TDIU.

Because the veteran did not appeal the October 2002 RO rating 
decision, that decision is final.  Under these circumstances, 
the Board is precluded from assigning an effective date 
earlier than October 2002.  See 38 C.F.R. § 3.400(o).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

The veteran filed a claim for TDIU benefits on July 1, 2004.  
During the period between October 2002, and the receipt of 
the veteran's claims for TDIU benefits in July 2004, the 
evidence reflects no request for TDIU in any filings.  Hence, 
there is not a single document of record, prior to July 1, 
2004, that may be reasonably construed as a claim for TDIU 
benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).

Based on the foregoing, the Board finds that the date of 
receipt of the veteran's current claim for TDIU is July 1, 
2004.  Under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between July 1, 2003, and July 1, 
2004, the veteran's inability to follow a substantially 
gainful occupation became factually ascertainable.

After a review of the evidence of record, the Board finds 
that, for the one year period prior to receipt of the 
veteran's TDIU claim on July 1, 2004, it is not factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.  Indeed, none of the medical evidence 
during this period contains any competent findings that the 
veteran was unable to follow a substantially gainful 
occupation solely as a result of service-connected 
disabilities.  During this period, the service-connected 
disabilities were bronchial asthma with COPD, rated as 60 
percent disabling; peripheral neuropathy of the right median 
nerve secondary to accidental laceration of the wrist, rated 
as 10 percent disabling; residual of shell fragment wound 
scar of the nose and neck, rated as noncompensable; and 
residuals of a shell fragment wound of the chest, rated as 
noncompensable.  The first evidence of record which showed 
that the veteran's unemployment was due to these disabilities 
was the September 14, 2004 VA examination.  Prior to that 
opinion, the veteran's unemployment had been attributed to 
his nonservice-connected incontinence.  See September 2002 VA 
examination.  The veteran was granted TDIU effective July 1, 
2004, the date of claim.  No other evidence of record 
demonstrates entitlement to TDIU prior to that date.

In sum, the date of claim here is July 1, 2004.  The date 
upon which it is first factually ascertainable that 
entitlement to a TDIU arose is September 14, 2004.  As the 
later of these dates controls, there is no basis for an 
effective date prior to the effective date of July 1, 2004 
that was assigned.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2004.  Additional notice was sent in 
March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim for TDIU and 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating; thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claims for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  The August 2004 
letter from VA to the veteran stated that to establish 
entitlement to an increased rating, he must show that his 
conditions had worsened and explained VA's responsibilities 
in obtaining evidence.  The December 2004 RO decision 
explained the criteria for the next higher ratings available 
for the increased rating claims under the applicable 
diagnostic codes.  The November 2005 statement of the case 
provided the veteran with the applicable regulations relating 
to disability ratings for the claims on appeal and for the 
effective date claim.  In addition, the veteran was 
represented for most of the appeal by an attorney.  The Board 
finds that a reasonable person would have understood from the 
information that VA provided to the veteran what was 
necessary to substantiate his increased rating and effective 
date claims.

The veteran's accredited representative at the time submitted 
a written argument in March 2003 which demonstrated actual 
knowledge of the legal requirements of the claims.  The 
representative is presumed to have basic knowledge of the 
applicable criteria for the veteran's claim and to have 
communicated this information to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438-439. 

The veteran therefore had a meaningful opportunity to 
participate in the adjudication of his claims such that 
essential fairness of the adjudication was not affected.  The 
Board finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  See Vazquez-Flores, 22 Vet. App. at 37 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for service-connected bronchial asthma with COPD is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected peripheral neuropathy of the right 
median nerve secondary to accidental laceration of the wrist 
is denied.

Entitlement to a compensable disability rating for service-
connected residuals of a shell fragment wound of the chest is 
denied.

Entitlement to a compensable disability rating for service-
connected residual of shell fragment wound scar of the nose 
and neck is denied.

Entitlement to an effective date earlier than July 1, 2004, 
for the grant of individual unemployability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


